697, and the petitioner must demonstrate the underlying facts by a
                 preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012, 103
                 P.3d 25, 33 (2004). We give deference to the district court's factual
                 findings if supported by substantial evidence and not clearly erroneous but
                 review the court's application of the law to those facts de novo.       Lader v.
                 Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                              First, appellant claimed that trial counsel failed to have him
                 evaluated for competency before he entered a guilty plea. Appellant
                 asserted that his use of mind-altering drugs caused permanent brain
                 damage, which impaired his ability to understand the proceedings and
                 rendered his plea involuntary. Appellant failed to demonstrate that
                 counsel's performance was deficient or that he was prejudiced. At the
                 evidentiary hearing, trial counsel testified that he investigated appellant's
                 background and was aware that appellant had attended special education
                 classes and had a low intelligence quotient. However, counsel did not
                 believe that appellant's competency was in question because appellant
                 communicated with counsel adequately, understood the charges, and
                 assisted counsel with decision-making in his case. Counsel further
                 testified that he was never informed by appellant or appellant's friends or
                 family that appellant had mental health issues or was mentally retarded.
                 While appellant claimed that counsel should have discovered his
                 "documented psychological history" kept by the Social Security
                 Administration, appellant did not claim to have informed counsel of this
                 information nor did appellant explain what the documentation would have
                 shown. Moreover, appellant received significant benefits in pleading
                 guilty—the State dismissed three felonies and merged three felony counts
                 into one count in exchange for his pleading guilty to two felonies. In light

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A


                masammiztaaria=rmagaggEnnwpwwwwwismzu                         .A7.-,W,XcAS743Ktt•ATZI:, - 1 -
                                                                                    .
                of the record, appellant failed to demonstrate that, but for counsel's
                alleged errors, he would not have pleaded guilty but would have insisted
                on going to trial. Therefore, the district court did not err in denying this
                claim.
                            Second, appellant claimed that his trial counsel coerced him
                into pleading guilty by telling him that the plea negotiation was the best
                deal that he would get. Appellant failed to demonstrate that counsel's
                performance was deficient or that he was prejudiced. In the plea
                agreement and during the plea canvass, appellant acknowledged that no
                one had coerced him to plead guilty or promised him a specific sentence
                and that he was entering a guilty plea voluntarily. Further, as stated
                above, appellant received a significant benefit in pleading guilty. Thus,
                appellant did not show that, but for counsel's errors, he would not have
                pleaded guilty and would have insisted on going to trial. Accordingly, the
                district court did not err in denying this claim.
                            Third, appellant claimed that trial counsel failed to notify the
                district court at sentencing of appellant's drug use and psychological
                issues. Appellant failed to demonstrate that counsel's performance was
                deficient or that he was prejudiced, as his claim is belied by the record.
                See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984). At
                sentencing, trial counsel told the district court that appellant had
                attended special education classes and had problems with drug use.
                Therefore, the district court did not err in denying this claim.
                            Next, appellant claimed that appellate counsel failed to
                comply with the Nevada Rules of Appellate Procedure when filing the fast
                track statement on direct appeal. Appellant failed to demonstrate
                prejudice, as this court filed the statement despite its lack of compliance

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                   with the Rules. Therefore, the district court did not err in denying this
                   claim.
                                  Finally, appellant claimed that appellate counsel should have
                   supported the arguments on appeal with sufficient facts and should have
                   argued that the sentencing judge relied on materially untrue assumptions.
                   Appellant failed to set forth specific facts in support of these claims, and
                   thus, he failed to demonstrate that counsel's performance was deficient or
                   that he was prejudiced.          See id. at 502, 686 P.2d at 225. Therefore, the
                   district court did not err in denying these claims. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED. 2




                                                               Hardesty



                                                               Parr



                                                               Cherry



                          We have reviewed all documents that appellant has submitted in
                            2
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.




 SUPREME COURT
        OF
     NEVADA
                                                                  4
(0) 1947A

c,Itfrekt        venstagtawroutszem.affirammefflugmw-miminnem IrThrosait                              i1
                       cc: Hon. Valerie Adair, District Judge
                            Christopher A. Dollar
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




     SUPREME COURT
               OF
              NEVADA
                                                          5
    (0) 1947A

ES112111ffl